Citation Nr: 0332484	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  98-03 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for hearing loss.  

2.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left wrist, rated as 10 percent 
disabling before August 10, 1998.  

3.  Entitlement to an increased evaluation for residual scar 
on the index finger of the left hand, rated as noncompensable 
(zero percent disabling) before March 1, 1999.

4.  Entitlement to an increased evaluation for residuals of 
shell fragment wound of the left hand, with favorable 
ankylosis of all fingers and index finger scar, rated as 40 
percent disabling as of March 1, 1999.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESSES AT HEARING ON APPEAL

Appellant and his mother


ATTORNEY FOR THE BOARD

Helen E. Costas, Associate Counsel


INTRODUCTION

The veteran had active service from October 1967 to May 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from March 1997 and April 1998 rating 
decisions of the Department of Veteran's Affairs (VA) 
Regional Office (RO) in Los Angeles, California.

The Board notes that the veteran also appealed the initial 
rating assigned in the March 1997 rating decision that 
awarded service connection for post-traumatic stress disorder 
(PTSD).  However, following a November 1999 rating decision 
in which the RO awarded a 100 percent rating for PTSD, the 
veteran withdrew his appeal by correspondence dated in 
February 2000.  See 38 C.F.R. § 20.204 (2003).  The Board 
also notes that the issue of entitlement to a total 
disability rating based on individual unemployability was 
resolved in the veteran's favor in the November 1999 rating 
decision.  Therefore, these issues are not currently before 
the Board.  

Finally, the Board observes that in February 1998 the veteran 
submitted a notice of disagreement with the March 1997 rating 
decision that denied an increased disability rating for 
residuals of shell fragment wound to the left deltoid.  The 
RO issued a statement of the case in July 2003.  There was no 
response.  As the appeal was not perfected, this issue is 
similarly not before the Board at this time.    


REMAND

The Veterans Claims Assistance Act (VCAA), 38 U.S.C.A. § 5100 
et seq.  (West 2002), was enacted in 2000.  Among other 
things, under the duty to assist provisions of the VCAA, the 
VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  After review of the claims folder, the Board finds 
that an examination is necessary in order to determine the 
severity of veteran's current disability of service-connected 
residuals of shell fragment wounds of the left wrist (non-
dominant) with an associated fracture of the radial styloid 
and scar.  The most recent examination of record is dated May 
2000, which is over 3 years old.  The veteran's present 
condition should be evaluated.  The Court has held that the 
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Additionally, when an evaluation of a disability is 
based on limitation of motion, the Board must also consider, 
in conjunction with the otherwise applicable diagnostic code, 
any additional functional loss the veteran may have sustained 
by virtue of other factors as described in 38 C.F.R. §§ 4.40 
and 4.45.  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  
Such factors include more or less movement than normal, 
weakened movement, excess fatigability, incoordination, pain 
on movement, swelling, and deformity or atrophy of disuse.  
The Board finds that the RO should schedule the veteran for 
an examination and that the DeLuca factors should be 
considered in the RO's rating decision.

Additionally, enactment of the VCAA expanded VA's duty to 
notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  
Specifically, upon receipt of a complete or substantially 
complete application, VA must notify the claimant and his 
representative, if any, of any information or lay or medical 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  The notice 
should indicate what information VA will attempt to obtain on 
the claimant's behalf.  Id.  

Review of the claims folder fails to reveal notice from the 
RO to the veteran that complies with VCAA requirements.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370 (2002).  The RO's May 2002 VCAA 
letter is insufficiently specific as to the VA's duties of 
notice and assistance.  In addition, letter does not provide 
notice of the requirements of how to substantiate a claim for 
an increased rating for the service-connected residuals of 
shell fragment wounds of the left wrist with an associated 
fracture of the radial styloid and scar.  

Finally, the Board notes that the United States Court of 
Appeals for the Federal Circuit (Court) recently invalidated 
the 30-day response period contained in 38 C.F.R. § 
3.159(b)(1) as inconsistent with 38 U.S.C.A. § 5103(b)(1).  
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d. 1334 (Fed. Cir. 2003).  It found that the 
30-day period provided in 38 C.F.R. § 3.159(b)(1) to respond 
to a VCAA duty to notify letter is misleading and detrimental 
to claimants whose claims are prematurely denied short of the 
statutory one-year period provided for response.  The May 
2002 VCAA letter provided 30 days for response.  Therefore, 
since this case is being remanded for additional development 
and to cure a procedural defect, the RO must take this 
opportunity to inform the appellant that notwithstanding the 
information previously provided, a full year is allowed to 
respond to a VCAA notice.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should schedule the veteran for an 
orthopedic examination.  All indicated tests 
should be accomplished.  The claims folder and 
a copy of this REMAND must be made available 
to and be reviewed by the examiner prior to 
the examination.  The examiner's report should 
fully set forth all current complaints and 
pertinent legal findings, and should describe 
in detail the presence or absence and the 
extent of any functional loss or ankylosis due 
to the veteran's residuals of shell fragment 
wounds of the left wrist with an associated 
fracture of the radial styloid and scar.  
Consideration should be given to any loss due 
to reduced or excessive excursion, or due to 
decreased strength, speed, or endurance, as 
well as any functional loss due to the absence 
of necessary structures, deformity, adhesion, 
or defective innervation.  In particular, the 
examiner should comment on any functional loss 
due to weakened movement, excess fatigability, 
incoordination, or pain on use, and should 
state whether any pain claimed by the 
appellant is supported by adequate pathology, 
e.g., muscle spasm, and is evidenced by his 
visible behavior, e.g. facial expression or 
wincing, on pressure or manipulation.  The 
examiner's inquiry in this regard should not 
be limited to muscles or nerves, but should 
include all structures pertinent to movement 
of the joint.  All opinions expressed should 
be supported by reference to pertinent 
evidence.

2. The RO should take the appropriate steps to 
comply with notifying the veteran of the 
requirements of the VCAA, to include notifying 
the veteran of any information or lay or 
medical evidence not previously provide that 
is necessary to substantiate the claim for 
each issue on appeal, and of what information 
and evidence the veteran should provide and 
what information and evidence VA will attempt 
to obtain on his behalf.  It should allow the 
appropriate opportunity for response.

3.  The RO must review the claims file and 
ensure that all VCAA notice obligations have 
been satisfied in accordance with the recent 
decision in Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well as 
38 U.S.C.A. §§ 5102, 5103, and 5103A (West 
2002), and any other applicable legal 
precedent. 

4.  Thereafter, the RO should readjudicate 
each issue on appeal, with particular 
consideration of 38 C.F.R. §§ 4.40 and 4.45 
with respect to the increased rating claims.  
If the disposition of any claim remains 
unfavorable, the RO should furnish the veteran 
and his representative a supplemental 
statement of the case and afford applicable 
opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


